FILED
                             NOT FOR PUBLICATION                            JUL 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANGEL FLORES-FLORES,                             No. 08-70741

               Petitioner,                       Agency No. A073-129-054

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Angel Flores-Flores, a native and citizen of El Salvador, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen deportation

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, Iturribarria v.

INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for review.

      The agency did not abuse its discretion in denying Flores-Flores’ motion to

reopen as untimely where Flores-Flores filed the motion more than 11 years after

his deportation order, see 8 C.F.R. § 1003.23(b)(4)(iii)(A)(1) (motion to reopen

based on exceptional circumstances must be filed within 180 days of the

deportation order), and failed to establish that he acted with the due diligence

required for equitable tolling, see Iturribarria, 321 F.3d at 897 (equitable tolling

available to a petitioner who is prevented from filing due to deception, fraud or

error, and exercises due diligence in discovering such circumstances); cf.

Ghahremani v. Gonzales, 498 F.3d 993, 1000 (9th Cir. 2007) (due diligence shown

where petitioner demonstrated “steadfast pursuit” of his case).

      PETITION FOR REVIEW DENIED.




                                           2                                       08-70741